  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA        )
                                )        CRIMINAL ACTION NO.
     v.                         )           2:18cr333-MHT
                                )                (WO)
LAUREN HAGGARD                  )

                      OPINION AND ORDER

    Defendant Lauren Haggard is before the court for

sentencing on one count of possession of a firearm by a

convicted felon.     Domestic-violence criminal complaints

by several women over the last seven years, although

not resulting in convictions, contained allegations of

singularly similar abusive conduct and thus strongly

suggested    that   Haggard    has    history     of   violent   and

threatening   conduct    towards      intimate    partners.      The

criminal    complaints   seem    to    show   a   person   with    a

propensity for abusive behavior towards women.

    At the same time, Haggard appears to have been a

victim    too--of   serious,    untreated     childhood    trauma.

When he was 12 years old, his mother, who was addicted

to crack cocaine, admittedly left the state of Illinois
to escape her addiction and abandoned him in Chicago

with no one to care for him.           He spent the next several

years, until he was 15 or 16, homeless.                 He reportedly

began smoking marijuana every day and dropped out of

school, and soon began getting in trouble with the law.

Haggard has never received mental-health treatment for

what must have been an incredibly traumatic experience

during his formative years.

       Studies have shown a link between childhood trauma

and       adult        violent        behavior,          and     with

criminal-justice-system          involvement      more     generally.

See,    e.g.,   Lena   J.   Jäggi,    et   al.,   The    Relationship

between Trauma, Arrest, and Incarceration History among

Black Americans: Findings from the National Survey of

American Life, 6 SOC. & MENT. HEALTH No. 3, at 187-206

(2016);    Emma   Fulu,     Ph.D.,    et   al.,   Pathways     between

childhood trauma, intimate partner violence, and harsh

parenting: findings from the UN Multi-country Study on

Men and Violence in Asia and the Pacific, 5 THE LANCET

                                  2
No. 5, at PE512-E522 (2017).                      Fortunately, promising

treatments for adult survivors of childhood trauma also

appear to exist.              See, e.g., Frances K. Grossman, et

al., Treating Adult Survivors of Childhood Emotional

Abuse    and     Neglect:       A   New       Framework,      87    Am.     J.     of

Orthopsychiatry, No. 1, at 86-93 (2017).

     The    court        is     now       faced       with    developing          an

appropriate sentence for Haggard.                      This court has held

that where there is a reasonable basis to believe that

a   defendant’s      mental         condition         contributed          to    the

conduct    underlying         his     or her      conviction,        the        court

should order a mental-health evaluation.                            See United

States     v.    Kimbrough,         No.    2:07cr260,        2018    WL     989541

(M.D. Ala. Feb. 20, 2018); see also United States v.

Mosley,     277     F.    Supp.        3d      1294     (M.D.       Ala.        2017)

(discussing the issue of substance-abuse disorders in

further detail).              Such an evaluation is necessary to

aid the court in fashioning an appropriate sentence, by

helping     to    determine         (1) how       a    defendant’s          mental

                                          3
condition may have impacted his offense conduct, and

therefore may mitigate his or her culpability for the

offense conduct; and (2) what type of treatment, if

any, the defendant should receive during incarceration

and supervised release.*

      Here, Haggard suffered the staggering traumas of

abandonment and homelessness as a child.                              While his

childhood    trauma      provides         no    legal    excuse        for   his

possession    of    a    firearm     or    his       other   offenses,       the

court seeks information as to the impact the trauma has

had on Haggard and on his current and past criminal

conduct.     Has     the    trauma    resulted          in   a   diagnosable

mental-health disorder, such as post-traumatic stress

disorder    or     depression?     Did         the    trauma     he    suffered

impact his decision to possess a firearm, his disregard

for   the   law,    or     his   allegedly           violent     response    to



    *. By “culpability” the court does not mean whether
a defendant had a defense such as insanity, or whether
a defendant’s action was not “voluntary” or committed
with the requisite mens rea.
                           4
disagreements with his intimate partners?                              The court

also     seeks      recommendations,            in    light     of        Haggard’s

individual characteristics and history, for treatment

and    programs         that     could    help       Haggard    recover             from

trauma       and    avoid        violent,      threatening,          or     illegal

behavior in the future.

       18    U.S.C.     §    3552(b)      provides      that,     if       a    court

“desires more information than is otherwise available

to it as a basis for determining the sentence to be

imposed on a defendant found guilty of a misdemeanor or

felony, it may order a study of the defendant.”                                     The

court       may    order     that   the       presentence       study       of      the

defendant be done by the Bureau of Prisons (BOP) upon

the finding of a “compelling reason” or where there are

no    adequate      professional          resources      available             in   the

local       community       to    perform       the    study.         18       U.S.C.

§ 3552(b).         In   this     case,    the    court    seeks,          with      the

agreement of the parties, a comprehensive, longitudinal

evaluation         of       Haggard’s         mental-health       and          trauma

                                          5
history, and the development of a specialized treatment

plan that will help to ensure that he does not violate

the law in the future or behave in a violent manner.

It is undisputed that there are no locally available

resources that could provide such a comprehensive and

specialized evaluation.              Because there are no adequate

professional        resources             available        in      the       local

community,    the       court       need      not     reach     the    issue    of

whether     there       is     a    “compelling          reason”       for     the

inpatient study.

    Also,     because          Haggard         does     not     oppose       being

committed    to     a    BOP       facility      for    the     mental-health

evaluation, no due-process concerns are raised.                                See

Mosley, 277 F. Supp. 3d at 1300.



                                      ***

    Accordingly, it is ORDERED as follows:

    (1)     Pursuant         to     the       provisions      of      18   U.S.C.

§ 3552(b), defendant Lauren Haggard is committed to the

                                          6
custody of the warden of an appropriate institution as

may    be    designated      by   the       Attorney   General,    for      the

purpose of being observed, examined, and treated by one

or more qualified psychiatrists or psychologists at the

institution.         The United States Marshal, acting through

counsel for the government, shall promptly inform the

court       and   the      parties     of     the    facility     to   which

defendant Haggard is designated.                    If defendant Haggard,

who ia not in custody pending resolution of her case,

chooses to self-surrender to the facility identified by

the Attorney General, he must do so on or before 2:00

p.m. on April 1, 2019.                If he is unable, or otherwise

chooses not, to self-surrender, he must turn himself in

to the United States Marshal on or before 2:00 p.m. on

April 1, 2019, who in turn shall take him into custody

and transport him to the facility at the earliest date

possible.         Once the evaluation is complete, defendant

Haggard      shall    be    released under          the   same   conditions

that    he    arrived      at   the     facility.         That   is,   if    he

                                        7
self-surrenders, he shall be released from the facility

back into the free world; if he turns himself in to the

United States Marshal, he               shall be released into the

custody     of     the    United    States          Marshal,     who    shall

transport him back to Montgomery, Alabama, whereupon

she will be released back into the free world.                              The

statutory        time    period    for        the     examination       shall

commence on the day defendant Haggard arrives at the

designated       institution.           The    examination        shall      be

conducted    in     the    suitable      facility          closest     to   the

court, unless impracticable.

    (2) Pursuant to 18 U.S.C. § 3552(b), the examining

psychiatrists or psychologists shall evaluate defendant

Haggard’s psychological condition for the purposes of

sentencing and shall include their findings in a report

to be presented to this court.

    (a)     To    assist   the     court      in    assessing     defendant

Haggard’s        culpability--that            is,     as     a   mitigating

factor--the       study    shall      discuss         his    mental-health

                                    8
history    and   characteristics,       and       shall    particularly

address: the impact of the childhood trauma he suffered

on his mental health and cognitive development, if any;

whether he currently suffers or has suffered from any

mental-health disorder(s) and whether the trauma likely

contributed      to   the   development      of    the     disorder(s);

whether the trauma or mental disorder(s) impacted his

decision    to   possess     a   firearm;    the    relationship,         if

any, between the trauma he suffered and his apparent

tendency    towards     violent     behavior,      particularly         with

women; the impact of the trauma and mental disorder (if

any) on his ability to control his anger and on his

response    to   perceived       betrayal    or    abandonment;         the

impact of his childhood substance abuse on his mental

health    and    cognitive       development,      if     any;    and    his

prognosis if he receives appropriate treatment.

    (b)     In   addition    to     assessing      whether       defendant

Haggard suffers from any mental disorder(s), the study

shall     provide     recommendations       for    treatment       to    be

                                    9
provided to him while incarcerated and on supervised

release.       The study should address, in light of his

personal     characteristics,        history,     and    circumstances

and   his    mental    health,      which    treatment     modalities,

treatment settings, and supportive or other services

are   likely     to   be    most   effective     in    helping   him   to

refrain from engaging in illegal and violent conduct,

and   particularly         in   intimate    partner     violence;      and

which specific BOP programs are recommended, and why,

in the event that he is incarcerated for an extended

period                of             time,                             see

https://www.bop.gov/inmates/custody_and_care/docs/20170

914_BOP_National_Program_Catalog.pdf                  (describing      BOP

programs).       In light of concerns the court has heard

about the efficacy of certain anger-management programs

for domestic violence offenders, the study should also

address     whether    participation        in   an   anger-management

program     is    recommended       for     defendant     Haggard,      or



                                    10
whether   it   is    unlikely     to    result   in   improvement      or

could even be counterproductive.

    (3)   Finally,        the   study   shall    discuss     any    other

matters   the       BOP    believes      are     pertinent     to     the

sentencing factors set forth in 18 U.S.C. § 3553(a).

    DONE, this the 1st day of March, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE




                                   11
